Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 1 of 25




                      Exhibit M1
       Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 2 of 25



                                                                   Page 1

 1
 2      IN THE UNITED STATES DISTRICT COURT
 3      FOR THE SOUTHERN DISTRICT OF NEW YORK
 4      -----------------------------------------x
 5      EASTERN PROFIT CORPORATON LIMITED,,
 6                         Plaintiff/Counterclaim Defendant,
 7
 8                                Case No.        18-cv-2185
 9                         v.
10      STRATEGIC VISION US, LLC,
11                         Defendant/Counterclaim Plaintiff.
12      -----------------------------------------x
13                         10:00 a.m.
                           November 19, 2019
14
                           405 Lexington Avenue
15                         New York, New York
16
17                  DEPOSITION of JOHN MICHAEL WALLER,
18      testifying under Rule 30(b)(6) on behalf of
19      STRATEGIC VISION US, LLC in the above entitled
20      matter, pursuant to Notice, before Stephen J.
21      Moore, a Registered Professional Reporter,
22      Certified Realtime Reporter and Notary Public of
23      the State of New York.
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 3 of 25


                                                    Page 2                                                Page 4
 1                                                            1            MICHAEL WALLER
 2 A P P E A R A N C E S:                                     2          THE VIDEOGRAPHER: Good morning.
 3                                                            3     We are recording and on the record at
 4     GRAVES GARRETT LLC                                     4     9:09 a.m. on November 19, 2019.
 5         Attorneys for Eastern Profit                       5          Please note that the microphones
 6         Corporation Limited                                6     are sensitive and may pick up whispering,
 7         1100 Main Street                                   7     private conversations and cellular
 8         Kansas City, Missouri 64105                        8     interference.
 9                                                            9          Please turn off all cell phones or
10     BY: EDWARD D. GREIM, ESQ.                             10     place them away from the microphones, as
11         and                                               11     they can interfere with the deposition
12         JENNIFER DONNELLI, ESQ.                           12     audio.
13                                                           13          Recording will continue until all
14     PEPPER HAMILTON, LLP                                  14     parties agree to go off the record.
15         Attorneys for Strategic Vision US,                15          This is video 1 in the deposition
16         LLC                                               16     of Michael Waller, taken by counsel for
17         1313 N. Market Street 5100                        17     the Plaintiff, in the matter of Eastern
18         Wilmington, Delaware 19899                        18     Profit Corporation, Limited, versus
19                                                           19     Strategic Vision US, LLC, filed in the
20     BY: JOANNA CLINE, ESQ.                                20     U.S. District Court, Southern District of
21                                                           21     New York, case number 18 CV 2185 JGP.
22 ALSO PRESENT:                                             22          This deposition is being held at
23     DANIEL PODHASKIE                                      23     405 Lexington Avenue, New York, New York.
24     YVETTE WANG                                           24          My name is George Libbares the
25                                                           25     court reporter is Stephen Moore and we are
                                                    Page 3                                                Page 5
 1                                                            1              MICHAEL WALLER
 2   EXAMINATION BY                        PAGE               2      here from Veritext New York.
 3   MS. CLINE                        5                       3           Counsel will now state their
 4           EXHIBITS                                         4      appearances and the court reporter will
 5   SV                                                       5      administer the oath.
 6   EXBT 101 Strategic Vision's amended      11 14           6           MS. CLINE: This is Johanna
 7      Answer and counterclaims                              7      Cline, Pepper Hamilton for Eastern
 8   EXBT 102 List of names             55 25                 8      Profit.
 9   EXBT 103 Bank statement for           71 5               9           And just one clarification, today's
10      Georgetown Research for the
                                                             10      deposition is the deposition of Strategic
11      month of January, 2018
                                                             11      Vision, a 30(b)(6) deposition, and
12   EXBT 104 Invoice from Team 1 leader       75 21
                                                             12      Mr. Wallerer is Strategic Vision's first
        to Georgetown Research for
                                                             13      deponent.
13      $200,000
                                                             14           MR. GREIM: Eddie Greim and
14   EXBT 105 Invoice from Allied Special    105 5
15      Operations Group from March
                                                             15      Jennifer dONNELLI, Graves Garrett LLC
16      2018
                                                             16      for Strategic Vision.
17   EXBT 106 Handwritten notes           121 16             17
18   EXBT 107 Document Bates stamped SVUS 160 22.            18 J O H N      M I C H A E L W A L L E R,
19      1961 through 65                                      19      called as a witness, having been first
20   EXBT 108 Document Bates stamped 1966        160 22      20      duly sworn by the Notary Public, was
21      through 1971                                         21      examined and testified as follows:
22   EXBT 109 Document Bates stamped 1972        160 22      22
23      through 1975                                         23 EXAMINATION BY
24   EXBT 110 Document Bates stamped SVUS         164 8      24 MS. CLINE:
25      1976 through 1990                                    25
                                                                                                2 (Pages 2 - 5)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                  516-608-2400
     Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 4 of 25


                                                Page 26                                                    Page 28
 1                MICHAEL WALLER                           1                MICHAEL WALLER
 2   attention to paragraph 18, so go ahead and read       2        A     And it was French Wallop, Guo
 3   that.                                                 3   Wengui and the third time I met him regardless
 4         A     Okay.                                     4   of the date, and Yvette Wang.
 5         Q     All right, let's just start with          5        Q     And there was a fourth time?
 6   sort of the first part of the first sentence          6        A     Yes; it was later, it was around
 7   which says, "Guo represented to Strategic             7   January 26, 2018.
 8   Vision that he was a dissident."                      8        Q     Who was there?
 9             Do you see that?                            9        A     It was French Wallop, Guo Wengui
10         A     Yes.                                     10   and Yvette Wang.
11         Q     Where was that representation            11        Q     Is it Strategic Vision's
12   made?                                                12   position that that statement, that Mr. Guo was
13         A     At his home at Sherry                    13   a dissident is a statement that Strategic
14   Netherland.                                          14   Vision relied upon in entering into the
15         Q     Do you remember on what date?            15   research agreement at issue in this case?
16         A     On the first time November 21,           16        A     We based our decision to work
17   2017.                                                17   with him on his profession that he was a
18         Q     Was it made more than one time,          18   Chinese dissident against the Communist Party.
19   that representation?                                 19        Q     So, was the notion that he was a
20         A     Yes.                                     20   Chinese dissident important to Strategic
21         Q     So the first time was what did           21   Vision?
22   you say, I'm sorry?                                  22        A     Yes.
23         A     November 21, 2017.                       23        Q     But that notion isn't captured
24         Q     When was the next time it was            24   in the research agreement itself, is it?
25   made?                                                25        A     Of course it is.
                                                Page 27                                                    Page 29
 1               MICHAEL WALLER                            1                  MICHAEL WALLER
 2         A    Also at his residence a couple             2         Q      Actually this one is already
 3   of weeks later in December.                           3   marked, we will just call it Han 11.
 4         Q    Those were the only two times              4              Is Han 11 the research agreement
 5   they were made?                                       5   that's at issue in this case?
 6         A    No, they were all four times I             6         A      It appears to be.
 7   met him.                                              7         Q      Could you show me where in Han
 8         Q    Did you meet him all four times            8   11 there is a representation that Mr. Guo is a
 9   at the Sherry?                                        9   dissident?
10         A    Yes.                                      10         A      Mr. Guo is not named in this
11         Q    Let's start with the first one,           11   agreement, but Strategic Vision negotiated this
12   November 21, who else was present?                   12   agreement with him personally and he was
13         A    French Wallop was present.                13   explicit about using this project to promote
14   Lianchao Han was present and Guo Wengui was          14   his dissident activities against the Chinese
15   present; that was all.                               15   Communist Party.
16         Q    When you met him in December              16         Q      Yes. So you told me a moment
17   of -- we are talking 2017, who was present?          17   ago, I asked you whether the notion that
18         A    In the first meeting was the              18   Mr. Guo was a dissident was memorialized in the
19   same group, it was French Wallop, Lianchao Han,      19   agreement, and you said of course it is.
20   Guo Wengui and myself.                               20              MR. GREIM: Objection, misstates
21         Q    The third meeting, do you                 21         the last question and the witness'
22   remember when that was?                              22         answer.
23         A    That would have been later in             23         Q      My question is -- let me ask it
24   the month.                                           24   again, the record reflects what you actually
25         Q    Who was present there?                    25   said.

                                                                                              8 (Pages 26 - 29)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                      516-608-2400
     Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 5 of 25


                                                 Page 34                                                 Page 36
 1                 MICHAEL WALLER                           1                 MICHAEL WALLER
 2         Q     And then the next thing you                2   from God, as the greatest and most humane
 3   mentioned was May of '17?                              3   leader of China and other effusive comments
 4         A     Yes.                                       4   about the Chinese Communist Party leader.
 5         Q     Then the third thing you                   5         Q     Do you know when those
 6   mentioned was August of 2017?                          6   statements were published?
 7         A     August 26th.                               7         A     They were published throughout
 8         Q     Of 2017?                                   8   that whole period, from the spring of 2017 up
 9         A     Yes.                                       9   until I believe as recently as September 2019.
10         Q     And the year's long vexatious             10         Q     Any other evidence that Mr. Guo
11   litigation campaign that you identify, when did       11   is not, in fact, a dissident?
12   that start?                                           12         A     Yes. He owes his entire
13         A     It began in 2017.                         13   business success to the Chinese secret police
14         Q     Do you know when in 2017?                 14   called MSS, ministry of state security.
15         A     No. Later 2017.                           15         Q     How do you know that?
16              He followed up on his litigation           16         A     Mr. Guo told this to the Voice
17   by suing the very people he had been denouncing       17   of America in an extensive interview in April
18   as people who must die the previous March 5th,        18   2017 and he told journalist Bill Gertz, who was
19   2017.                                                 19   then with the Washington Free Beacon, in an
20         Q     And the audio recording was               20   article published in July 2017, and other
21   published where?                                      21   statements.
22         A     It appeared on YouTube first.             22              He also told Mike Forsythe of
23         Q     And the statement that was made           23   The New York Times.
24   in May of 2017, where was that published?             24         Q     In 2017?
25         A     It appeared on YouTube and later          25         A     Yes.
                                                 Page 35                                                 Page 37
 1                MICHAEL WALLER                            1                MICHAEL WALLER
 2   Mr. Guo provided it to the Wall Street Journal.        2         Q     Any other evidence that Mr. Guo
 3        Q      And then the statement that was            3   was not, in fact, a dissident?
 4   published in August of 2017, where was that            4         A     Yes, he continues as recently as
 5   published?                                             5   this year to show a profound affection and
 6        A      That was -- that was -- there              6   respect for the former vice minister of state
 7   were a couple, there was a video that was made         7   security, his name is Ma Jian and he had made
 8   approximately on the 30th of August, 2017, on          8   his fortune under Ma Jian's sponsorship.
 9   Youtube, and then Mr. Guo made an interview            9             And worked with Ma Jian to wire
10   with a Chinese online news outlet that                10   his real estate properties, including the
11   translates to Mirror, roughly around the end of       11   Pangzhou Plaza Hotel and retail complex, to
12   August, early September 2017.                         12   wire everything electronically so that the
13        Q      Okay, other than those                    13   secret police; could take compromising videos
14   recordings or statements that you just                14   of anybody who it wished to.
15   mentioned and the litigation campaign as you          15             So he had in building his
16   described it, does Strategic Vision have any          16   fortune from his early beginnings with Ma Jian
17   additional evidence in support of the notion          17   at the provincial level all the way up to the
18   that Mr. Guo is not, in fact, a dissident?            18   national level in Beijing, he relied on Ma Jian
19        A      Yes.                                      19   as his patron and sponsor.
20        Q      Please describe it.                       20         Q     And what's the basis of your
21        A      Mr. Guo made numerous public              21   testimony regarding Mr. Jian?
22   statements that he published on Guo Media or          22         A     These were Guo's own statements.
23   Voice of Guo announcing or pronouncing his            23         Q     The statements you have just
24   loyalty to Chinese communist party's leader Xi        24   described?
25   Jingping and praising Xi Jingping as a gift           25         A     Yes.
                                                                                            10 (Pages 34 - 37)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                     516-608-2400
     Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 6 of 25


                                              Page 38                                                   Page 40
 1                 MICHAEL WALLER                        1                 MICHAEL WALLER
 2         Q     Any other evidence regarding the        2   were your communications with Mr. Xia part of
 3   notion that Mr. Guo is not, in fact, a              3   the basis for Strategic Vision's fraud
 4   dissident?                                          4   allegations?
 5         A     Yes, unlike most dissidents from        5        A      No.
 6   communist countries who come to the United          6        Q      Did you and Mr. Xia exchange
 7   States, Mr. Guo is not a defector, meaning he       7   text messages regarding --
 8   did not turn against the system that he left.       8              MS. CLINE: Strike that.
 9         Q     What's the basis for that               9        Q      Did you and Mr. Xia exchange any
10   statement?                                         10   written messages regarding Mr. Guo?
11         A     He was able to apply for a             11        A      I don't recall.
12   defector Visa in 2017 when he sought a             12        Q      Are you aware of a lawsuit in
13   permanent status in the United States.             13   the Eastern District of Virginia in which
14              He -- according to what he --           14   Mr. Guo sued Mr. Xia for defamation with regard
15   according to Mr. Guo as reported by Bill Gertz     15   to the allegations regarding his being a spy?
16   he opted not to be a defector.                     16        A      Yes.
17         Q     And the basis for that testimony       17        Q      And you are aware that Mr. Guo
18   is reporting done by Mr. Gertz?                    18   won a jury verdict, correct?
19         A     As Guo -- yes, as Guo told him.        19        A      He won parts of it on a jury
20         Q     I apologize again for my               20   verdict.
21   inability to speak Mandarin, but are you           21        Q      He won $100,000, right?
22   familiar with a gentleman whose name is first      22        A      No, he had to also pay back, I
23   name Xia, X-i-a, second name Yeliang,              23   think, $20,000.
24   Y-e-l-i-a-n-g?                                     24        Q      He got a verdict in his favor of
25         A     Yes.                                   25   $100,000?
                                              Page 39                                                   Page 41
 1                MICHAEL WALLER                         1                 MICHAEL WALLER
 2         Q    How do you pronounce that?               2        A      He got a partial verdict in his
 3         A    I am not Mandarin speaking               3   favor, as far as I understand.
 4   either, I X-i-a is pronounced Xia, or close         4        Q      So, the jury found that the
 5   enough.                                             5   statement that Mr. Guo was a Chinese spy is
 6         Q    And who is Mr. Xia?                      6   defamatory, right?
 7         A    She's a Defendant in one of              7             MR. GREIM: Objection, calling
 8   Guo's suits who's a critic of the Chinese           8        for this witness to speculate about what
 9   regime and of Guo.                                  9        a jury found in some other case.
10         Q    And you know Mr. Xia, right?            10             It's beyond the scope of the notice
11         A    I met him once.                         11        and it's calling for a legal conclusion.
12         Q    Did you ever discuss with               12        A      I can't give a legal conclusion.
13   Mr. Xia the subject of whether or not Mr. Guo      13        Q      Were you -- I'm just asking for
14   is a Chinese spy?                                  14   your understanding, not a legal conclusion.
15         A    He told me that he contended            15             MR. GREIM: But his own personal
16   that Guo was a Chinese spy.                        16        understanding of that case is not
17         Q    Mr. Xia told you?                       17        relevant to anything in -- under the
18         A    Yes.                                    18        notice.
19         Q    That Mr. Xia contended that Guo         19             I mean he said that we are not
20   was a spy?                                         20        relying upon that jury verdict for
21         A    Yes.                                    21        anything in this case, so --
22         Q    And when did that conversation          22        Q      No, I need an answer to my
23   take place?                                        23   question. These allegations all go to
24         A    Probably in June of this year.          24   Mr. Guo's status as a dissident or not.
25         Q    That was before -- was that --          25             So, did you attend that trial by
                                                                                          11 (Pages 38 - 41)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                      516-608-2400
     Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 7 of 25


                                               Page 42                                                 Page 44
 1              MICHAEL WALLER                            1                 MICHAEL WALLER
 2   the way?                                             2        did not testify is not within the topics
 3         A       No.                                    3        here. He's not here to individually
 4         Q       Were you involved in that trial        4        testify.
 5   at all?                                              5             MS. CLINE: I just want to make a
 6         A       I was asked to be a witness in         6        record so we can take this to the court,
 7   that trial.                                          7        if need be.
 8         Q       Did you testify?                       8        Q     So you were asked to testify
 9         A       No.                                    9   regarding Mr. Guo's dissident status, correct?
10         Q       What were you asked to testify        10        A     I was asked to testify in my
11   about?                                              11   individual capacity having nothing to do with
12         A       About my understanding of Guo as      12   Strategic Vision.
13   a dissident.                                        13        Q     But you were asked to testify
14               MS. CLINE: Sounds relevant to           14   about whether or not Mr. Guo was a dissident,
15         me.                                           15   correct?
16         Q       Why did you not testify?              16        A     Actually my -- the -- it has
17               MR. GREIM: Hold on, hold on,            17   nothing to do with this case, so I cannot
18         wait a minute.                                18   answer that question, based on counsel
19               I'm going to object to being            19   directing me not to answer.
20         outside the scope of the notice. The          20             MR. GREIM: Let's see, here is
21         witness has said he was asked to testify      21        the thing, I think -- let's do this, the
22         about his own personal understanding of       22        question which is pending is whether
23         Guo as a dissident.                           23        Mr. Waller was asked to testify about
24               Strategic Vision was not asked to       24        Mr. Wengui's dissident status in another
25         testify in that case, and this is to --       25        case.
                                               Page 43                                                 Page 45
 1                 MICHAEL WALLER                         1               MICHAEL WALLER
 2        the purpose of this deposition is to            2            Is that -- I think I understand
 3        uncover the facts that Strategic Vision         3       that. I think if that is the question, I
 4        has that form the basis of its pleading.        4       would say we are beyond the scope, we are
 5             It's not to learn anything and             5       beyond the scope of this notice.
 6        everything that Mr. Waller knows or about       6            This is not -- none of this is
 7        his interaction with people in this other       7       information that is internal to Strategic
 8        case.                                           8       Vision, we are trying to, and some of
 9             MS. CLINE: Can you repeat my               9       these questions understand Strategic
10        question, please.                              10       Vision's work product, we are right on the
11             (The question requested was read          11       edge of that, and I think -- and
12        back by the reporter.)                         12       Mr. Waller did not testify in the other
13             MR. GREIM: Okay, I'm going to             13       case, and so I think exploring these
14        instruct the witness not to answer that        14       communications is beyond the scope of the
15        question.                                      15       notice.
16             This does not relate to Guo               16            So I will instruct the witness not
17        Wengui's personal history, that's the          17       even to answer that question.
18        closest I can come here.                       18            MS. CLINE: Okay, so just so we
19             It does not relate to Strategic           19       have it clear for the record, you are
20        Vision's contention under number 3, it         20       instructing the witness not to testify
21        does not relate to the purported               21       based on an argument that the question
22        misrepresentations Guo made to Strategic       22       is beyond the scope of this 30(b)(6) and
23        Vision.                                        23       the question at issue is whether or not
24             This person -- Mr. Waller's               24       Mr. Waller -- is Mr. Waller's -- the
25        individual decision on whether he did or       25       request that Mr. Waller testify as to
                                                                                          12 (Pages 42 - 45)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                    516-608-2400
     Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 8 of 25


                                              Page 54                                                 Page 56
 1                MICHAEL WALLER                         1                 MICHAEL WALLER
 2        A     Yes.                                     2   that's been marked as Exhibit 102, have you
 3             Doesn't mean I used the                   3   ever seen it before?
 4   information, but I spoke to them.                   4         A     No.
 5        Q     So you did have communications           5         Q     Have you ever seen the names on
 6   with Xia that formed the basis for Strategic        6   this list before?
 7   Vision's allegations in this case?                  7         A     Yes.
 8        A     Yes, I evaluated all the cases,          8         Q     Do you know whether all of these
 9   read the cases, evaluated them and then came to     9   individuals are members of the Chinese
10   my own conclusions.                                10   Communist Party?
11        Q     I'm talking about private               11         A     No.
12   communications that you had with Mr. Xia.          12         Q     Do you know whether any of them
13        A     Yes, yes.                               13   is?
14        Q     And did you have any private            14         A     Yes.
15   conversations with Mr. Xia that formed the         15         Q     Can you sort of identify, tell
16   basis for your allegations in this case?           16   us what you know about these people?
17        A     Mr. Xia's material did not form         17         A     I would need a different
18   the basis of allegations in this case.             18   document to reference it. It's a document
19        Q     Anyone else other than Mr. Meng,        19   that's been produced before.
20   Mr. Shi, Mr. Lee?                                  20              So I can't accurately tell you
21        A     Not to my recollection.                 21   who is who unless I refer to that document.
22        Q     Do you know who Richard Frankel         22         Q     So sitting here just based on
23   is?                                                23   looking at their names, you can't say who's a
24        A     No.                                     24   communist and who's not?
25        Q     A moment ago we went through            25         A     No, it would say on the
                                              Page 55                                                 Page 57
 1                MICHAEL WALLER                         1                  MICHAEL WALLER
 2   statements that Strategic Vision claims Mr. Guo     2   document. I know one of them is the grandson
 3   made regarding the fact that he was a               3   of a Chinese Communist Party leader, I know
 4   dissident, and I think you talked about four        4   another one is a supposedly illegitimate child
 5   different meetings; do you recall that?             5   of Wang Qishan, W-a-n-g Q-u-i-s-h-a-n.
 6        A     Yes.                                     6              But offhand I can't say.
 7        Q     Is your testimony that Mr. Guo           7              I know one of them Lee June Soon
 8   himself made these statements?                      8   is one of the Chinese Communist Party and MSS
 9        A     Yes.                                     9   officers who visited Guo in his home in May,
10        Q     In which language?                      10   but other than that, I can't tell you offhand.
11        A     In Mandarin and in English. He          11          Q     Okay that's fair.
12   speaks better English than he let's on.            12              So put Exhibit 102 aside and
13        Q     So, my question is for -- on            13   just -- so Strategic Vision did, in fact, set
14   each of those four occasions, it's your            14   out to investigate a number of individuals on a
15   testimony that he made the statement regarding     15   list, right?
16   being a dissident in Mandarin and in English?      16          A     Yes.
17        A     Yes, and if not using the word          17          Q     It was called fish in the
18   dissident, saying he wants to destroy the          18   parlance of the research agreement, right?
19   Communist Party of China.                          19          A     Yes.
20             MS. CLINE: Let's mark this as            20          Q     How many fish were there, do you
21        102, please.                                  21   recall, initially?
22             (The above described document was        22          A     Initially there were these 15
23        marked Exhibit SV 102 for identification      23   names.
24        as of this date.)                             24          Q     Did you come to -- did Strategic
25        Q     We have handed you a document           25   Vision come to a conclusion as to whether those
                                                                                         15 (Pages 54 - 57)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                    516-608-2400
     Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 9 of 25


                                                Page 66                                                 Page 68
 1                MICHAEL WALLER                           1                  MICHAEL WALLER
 2        Q     And the earnings, and I'm just             2         A      No.
 3   trying to use a word you're comfortable with,         3         Q      And did Liberty Tree Partners
 4   so earnings, what does earnings mean?                 4   ever receive any payment from Strategic Vision?
 5        A     Earnings would be weigh of the             5         A      No.
 6   grows versus what was paid out in expenses.           6         Q      What is Georgetown Research?
 7        Q     So, to put it very simply, it              7         A      Georgetown Research is the -- is
 8   would be what came in minus what was paid out?        8   an LLC set up to administer this contract
 9        A     Yes.                                       9   that's at issue, meaning to sub out -- let me
10        Q     And did any -- what money came            10   rephrase that.
11   into Strategic Vision in connection with this        11              Oceanic Advisors was an LLC set
12   contract?                                            12   up for the purposes of administering things
13        A     There was a deposit of $1                 13   through or from Strategic Vision for part of
14   million from ACA Capital, or almost $1 million       14   the contract.
15   to ACA Capital -- from ACA Capital to Strategic      15         Q      I think you just misspoke, you
16   Vision.                                              16   said Oceanic Advisors.
17        Q     Any other money coming into               17         A      Pardon me, yes. No, Georgetown
18   Strategic Vision with respect to this contract?      18   Research.
19        A     Not to my knowledge.                      19              MS. CLINE: So can you read back
20        Q     And ballpark, how much money was          20         his answer,
21   expended in costs by Strategic Vision with           21              (The answer requested was read back
22   respect to this contract?                            22         by the reporter.)
23        A     That question would be best put           23         Q      So, fair to say that Georgetown
24   to my colleague, but I can tell you by negative      24   Research was the LLC set up to administer
25   reasoning the -- my half of the residual was         25   things with respect to Strategic Vision and
                                                Page 67                                                 Page 69
 1                MICHAEL WALLER                           1                 MICHAEL WALLER
 2   about $250,000.                                       2   this contract?
 3         Q    So your half of the earnings was           3         A     Yes, it was to administer
 4   $250,000?                                             4   certain aspects of the contract.
 5         A    Yes.                                       5         Q     And which aspects were those?
 6         Q    Okay, so you're not here to                6         A     They were -- first we did -- by
 7   testify about specific expenditures that              7   agreement with Mr. Guo we would use multiple
 8   Strategic Vision made, is that correct?               8   entities to -- for funding so that things would
 9         A    Right.                                     9   be harder for the Chinese to trace.
10         Q    What is Oceanic Advisors?                 10              So that was the primary reason
11         A    Oceanic Advisors was -- was a             11   for setting up a company like that, and it was
12   sole member LLC that I had that's defunct.           12   mainly to serve as a payment mechanism or a
13         Q    Did Oceanic Advisors have any             13   subcontracting mechanism.
14   role in connection with the research agreement       14         Q     Any other aspects that were the
15   at issue here?                                       15   responsibility of Georgetown Research?
16         A    No.                                       16         A     No.
17         Q    Did Oceanic Advisors ever                 17         Q     So when was Georgetown Research
18   receive any money from Strategic Vision?             18   established?
19         A    No.                                       19         A     Late 2019 -- late 2017.
20         Q    What is Liberty Tree Partners?            20         Q     Who are the members of -- it's
21         A    That's another one member LLC             21   an LLC, correct?
22   that I own.                                          22         A     Yes.
23         Q    And did Liberty Tree Partners             23         Q     Who are the members of
24   have any role with respect to the research           24   Georgetown Research?
25   agreement at issue here?                             25         A     French Wallop and myself.
                                                                                           18 (Pages 66 - 69)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                    516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 10 of 25


                                                 Page 70                                                    Page 72
 1                 MICHAEL WALLER                           1               MICHAEL WALLER
 2         Q     50/50?                                     2   correct?
 3         A     Yes.                                       3        A     Yes.
 4         Q     And there is a written operating           4        Q     And on the same day there was a
 5   agreement, I assume?                                   5   withdrawal of $200,000, correct?
 6         A     No.                                        6        A     Yes.
 7         Q     It's registered to do business,            7        Q     Do you know where that money
 8   the LLC?                                               8   went?
 9         A     Yeah.                                      9        A     Yes.
10         Q     And where is it registered?               10        Q     First of all, was it a
11         A     I think it's Wyoming.                     11   withdrawal in cash?
12         Q     Have there ever been any more             12        A     No.
13   than two owners?                                      13        Q     Tell us about that withdrawal.
14         A     No.                                       14        A     It was a -- it was either a bank
15         Q     Georgetown Research did receive           15   transfer or a wire.
16   payments from Strategic Vision, correct?              16        Q     Where did that money go?
17         A     Yes.                                      17        A     That went to the subcontractor
18         Q     Can you just describe those               18   for Team 1.
19   payments, very generally?                             19        Q     And how was the subcontractor
20         A     Sure, those were provided --              20   for Team 1 paid?
21   they were -- they were either payments to a           21        A     Through that payment directly to
22   subcontractor who executed a lot of the work,         22   an account that the Team 1 leader held.
23   or to myself.                                         23        Q     By wire transfer?
24              MS. CLINE: Can you mark this as            24        A     Either wire transfer or ACH.
25         103.                                            25        Q     So it wasn't a physical -- it
                                                 Page 71                                                    Page 73
 1                 MICHAEL WALLER                           1                MICHAEL WALLER
 2              (The above described document was           2   wasn't cash?
 3         marked Exhibit SV 103 for identification         3         A    No, it was an electronic
 4         as of this date.)                                4   payment.
 5         Q     We have handed you what's been             5         Q    Can you turn to page 2 of
 6   marked as Exhibit 103, and I can represent for         6   Exhibit 103, Bates stamped 1956.
 7   the record that the highlight on the first page        7             Does the transaction receipt
 8   is mine.                                               8   that has something to do with the $200,000?
 9              But other than that, do you                 9         A    This is very faint. I can't
10   recognize Exhibit 103?                                10   read the -- I can't read this.
11         A     Yes.                                      11         Q    Okay, can you see that there are
12         Q     What is it?                               12   two references to two checking accounts there?
13         A     It's a bank statement for                 13             Are you able to make that out?
14   Georgetown Research from -- for the month of          14         A    Yes.
15   January, 2018.                                        15         Q    Do you know whose checking
16         Q     And the first page of Exhibit             16   accounts -- says withdrawal from checking then
17   103 indicates that Georgetown Research received       17   deposit to checking, do you know whose deposits
18   two wire transfers from Strategic Vision, is          18   those are?
19   that correct?                                         19         A    I can't see the numbers. If you
20         A     Yes.                                      20   have a better copy I could tell you, on this
21         Q     And one of them was for $25,000           21   page?
22   and the other one for $200,000, correct?              22         Q    Correct?
23         A     Yes.                                      23         A    Yes, I can't tell you.
24         Q     And then those were made on --            24         Q    You would agree with me that
25   those transfers were made on January 16th,            25   Georgetown Research's account ends in 034,

                                                                                              19 (Pages 70 - 73)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                      516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 11 of 25


                                              Page 74                                                  Page 76
 1              MICHAEL WALLER                           1               MICHAEL WALLER
 2   correct?                                            2   $200,000.
 3         A     Yes.                                    3         Q     Okay, so in the redacted section
 4         Q     Do you have any idea whose              4   of text that's under the word invoice, is that
 5   checking account ends in 001?                       5   where Team 1's leader's name would appear?
 6         A     I believe this was Team 1               6         A     I believe so, yes.
 7   leader.                                             7         Q     Other than this, is there any
 8             If page 1956 matches this, then           8   written evidence from Team 1 regarding that
 9   it would be Team 1 leader.                          9   payment of $200,000?
10         Q     Was the transfer made to an            10         A     No, presumably illegible page
11   individual or to an entity?                        11   1956, but that would be all.
12         A     To an entity.                          12         Q     Did Team 1 send you a receipt
13         Q     And are you willing to testify         13   after you paid the invoice that's number 104?
14   about the name of that entity?                     14         A     No. Not to my recollection.
15         A     That's protected under an              15         Q     Did you create Exhibit 104?
16   initial court order by Judge kettle.               16         A     I provided the document.
17         Q     Do you know what Team 1 leader,        17         Q     So you created the invoice, did
18   was there -- what were the terms under which       18   anyone at Team 1 ever touch Exhibit 104?
19   Team 1's leader was to receive $200,000?           19         A     No.
20         A     That was to set up Team 1              20         Q     So you just created --
21   outside the United States to do the work.          21         A     Touch the --
22         Q     And was there any itemization of       22         Q     So who created Exhibit 104?
23   that $200,000?                                     23         A     Team 1 did. I created the
24         A     No.                                    24   exhibit in discovery, but Team 1 created the
25         Q     So, you have no idea what that         25   document.
                                              Page 75                                                  Page 77
 1                 MICHAEL WALLER                        1                 MICHAEL WALLER
 2   $200,000 was spent on?                              2              I mean this is Team 1's invoice
 3         A     Yes, I do.                              3   to Georgetown Research which I provided as
 4         Q     Okay, what was it?                      4   Georgetown Research, I provided in discovery.
 5         A     It was on computer gear and a           5         Q      Okay, putting aside who produced
 6   computer team.                                      6   it in discovery, who physically typed this up?
 7         Q     And did Strategic Vision ever           7         A      Team 1.
 8   get invoices or receipts for either the             8         Q      Okay, and so you received this
 9   computer gear or the computer team?                 9   document that is Exhibit 104 from someone at
10         A     We got an invoice.                     10   Team 1, correct?
11         Q     From whom?                             11         A      Yes.
12         A     Pardon me, Georgetown -- I don't       12         Q      Then just to close the loop, so
13   recall whether it was Strategic Vision or          13   in connection with this invoice dated January
14   Georgetown Research that got an invoice, but       14   6, Georgetown Research made a wire transaction
15   one of the two got an invoice.                     15   on January 16th, is that right?
16              MS. CLINE: Mark this as the next        16         A      Yes.
17         exhibit, please.                             17         Q      And then -- but you are not
18              (The above described document was       18   aware of any receipt that Team 1 provided when
19         marked Exhibit SV 104 for identification     19   it received the funds, is that correct?
20         as of this date.)                            20         A      Correct.
21         A     Yes, this is the invoice.              21         Q      And you never got an itemization
22         Q     So, yes, so if you would just          22   from Team 1 as to how that $200,000 was spent,
23   describe for the record what Exhibit 104 is?       23   correct?
24         A     Exhibit 104 is an issue from           24         A      Correct.
25   Team 1 leader to Georgetown Research for           25         Q      To the best of your knowledge it
                                                                                          20 (Pages 74 - 77)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                    516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 12 of 25


                                                 Page 78                                                 Page 80
 1                MICHAEL WALLER                            1                 MICHAEL WALLER
 2   was spent on computer gear, computer teams, but        2         A      On or about January 6, 2018.
 3   you can't say anything more specific than that?        3         Q      Did Strategic Vision ask Team 1
 4        A     Correct.                                    4   to search its records for documents relevant to
 5        Q     Was there an understanding                  5   this litigation?
 6   between Strategic Vision and Team 1 about              6         A      Yes.
 7   expenses beyond $200,000?                              7         Q      And did they provide any?
 8        A     No, that was a flat rate payment            8         A      There were no documents.
 9   system that we had, and we structured                  9         Q      Turn, if you would, in Exhibit
10   everything in a way to protect Mr. Guo from           10   103 to Bates page 1957.
11   being discovered by the Chinese.                      11              And this relates to -- it's a
12             So in our discussing the                    12   bank account statement as of February 28th of
13   contract, as we were arranging this with              13   2018, correct?
14   Mr. Guo, we said that all invoicing would be          14         A      Yes.
15   kept to a minimum and there would be as little        15         Q      There are two payments that are
16   paperwork as possible in order to prevent the         16   American Express payments, do you see those?
17   Chinese government from finding out about this        17         A      Yes.
18   activity.                                             18         Q      Whose American Express is being
19             So, likewise, we were not to                19   paid there?
20   have invoiced either, there would just be             20         A      That was my American Express.
21   certain payments made verbally, through a             21         Q      And then there is a wire
22   verbal arrangement.                                   22   transfer to Allied Special Operations Group, do
23        Q     I'm sorry, there would be                  23   you see that?
24   payments made?                                        24         A      Yes.
25        A     Right.                                     25         Q      That's been referred to as Team
                                                 Page 79                                                 Page 81
 1                MICHAEL WALLER                      1                       MICHAEL WALLER
 2         Q    Through a verbal?                     2         2 in this litigation, is that correct?
 3         A    Right, so invoices would be           3               A      Yes.
 4   verbal.                                          4               Q      And that was the entirety of the
 5         Q    Invoices would be oral, you           5         payment to Team 2, correct?
 6   mean, not written down?                          6               A      Yes.
 7         A    Right.                                7               Q      So, in terms of outgoing funds
 8         Q    And how physically did Team 1         8         from Georgetown Research, we have a $200,000
 9   transmit this invoice to Georgetown Research?    9         deposit that goes to Team 1, correct?
10         A    By hand.                             10               A      Yes.
11         Q    And where did that take place?       11               Q      And we have call it
12         A    Probably in Washington, D.C.         12         approximately $3,000 in your American Express
13         Q    Do you remember?                     13         payment, correct?
14         A    Not for facts.                       14               A      Yes.
15         Q    So you met face-to-face with the     15               Q      And then the transfer to Team 2
16   leader of Team 1 in Washington, is that right?  16         for approximately $5,400, right?
17         A    Yes, in the D.C. area.               17               A      Yes.
18         Q    What was the date on which you       18               Q      And then turn, if you would, to
19   and he met?                                     19         the next page, to 1958, you see there are two
20         A    We met many times.                   20         more American Express payments, right?
21             In terms of this contract, we         21               A      Yes.
22   met many times between November and -- November 22               Q      And those coordinate or
23   2017 and March 2018.                            23         correspond to reimbursement invoices that you
24         Q    Do you remember when he gave you     24         submitted personally, correct?
25   this invoice that's Exhibit 104?                25               A      Yes, I believe so.
                                                                                            21 (Pages 78 - 81)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                    516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 13 of 25


                                               Page 82                                                    Page 84
 1               MICHAEL WALLER                           1                MICHAEL WALLER
 2        Q     Do you know why there are two             2   around March 25th of 2018.
 3   payments to American Express in the same month?      3         Q     Right, so in light of that, do
 4        A     No.                                       4   you have any explanation for why there are
 5        Q     Was Georgetown research paying            5   still being payments made in May to Georgetown
 6   anyone's American Express bill other than            6   Research?
 7   yours?                                               7         A     Because we ended up using
 8        A     No.                                       8   Georgetown Research for other purposes.
 9        Q     All right, so then in March we            9         Q     When did that start taking
10   have approximately $8,000 in business expenses,     10   place?
11   right?                                              11         A     After the termination of the
12        A     Well, they were February, but            12   contract.
13   credited in March.                                  13         Q     When specifically?
14        Q     Excuse me, fair, yes.                    14         A     Well, if you find the date of
15             Turn the page to 1959, do you             15   the termination of the contract, you get the
16   see that?                                           16   date of the change.
17        A     Yes.                                     17         Q     What were the purposes for which
18        Q     There is one payment in April,           18   you used it immediately after the contract
19   correct?                                            19   termination?
20        A     Yes.                                     20         A     First there were still bills to
21        Q     And that's made to your American         21   be paid, and second there was other business to
22   Express account?                                    22   be done through things having nothing to do
23        A     Yes.                                     23   with this contract.
24        Q     And do those expenses tie out to         24         Q     So, with respect to the
25   a reimbursement invoice, do you know?               25   transaction listed in the May bank statement,
                                               Page 83                                                    Page 85
 1              MICHAEL WALLER                            1                  MICHAEL WALLER
 2        A    Probably, because it's an odd              2   we talked about the $15,000 credit and you
 3   number.                                              3   don't know why that was made, correct?
 4        Q      But that's your American                 4         A      Correct.
 5   Express?                                             5         Q      Then there is a payment to you,
 6        A      Yes.                                     6   the $15,000; do you see that?
 7        Q      The bill, correct?                       7         A      Yes.
 8        A      Yes.                                     8         Q      I'm sorry if you answered this,
 9        Q      And then turn to the last page,          9   is that included in your $250,000, or no?
10   if you would, which is a bank statement as of       10         A      I would have to go back and
11   May 31; do you see that?                            11   check, but I did say approximately $250,000.
12        A      Yes.                                    12         Q      And then there is another AMEX
13        Q      And the first entry is a wire           13   payment on May 7, do you see that?
14   transfer from Strategic Vision for $15,000; do      14         A      Yes.
15   you see that?                                       15         Q      And what business expenses could
16        A      Yes.                                    16   be being paid on May 7th with respect to this
17        Q      Why was that transfer made?             17   contract if it terminated effective in March?
18        A      I don't recall.                         18         A      I didn't say this was related to
19        Q      Do you know whether that was            19   the contract.
20   part of the $250,000 in earnings that you           20         Q      Okay, so then you tell me then,
21   received personally?                                21   is this bill payment on May 7, is that not
22        A      I don't recall.                         22   related to this case, not related to Eastern
23        Q      Do you recall when the research         23   Profit?
24   agreement at issue here was terminated?             24         A      I don't know, I don't believe
25        A      It would have been effective            25   so.
                                                                                            22 (Pages 82 - 85)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                      516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 14 of 25


                                               Page 90                                                 Page 92
 1                MICHAEL WALLER                          1                 MICHAEL WALLER
 2   by Strategic Vision and Eastern Profit in part       2   at the end of the contract, right?
 3   in Ms. Wallop's home in Virginia, correct?           3         A     Yes.
 4        A      Most of it was negotiated with           4              MR. GREIM: Objection, calls for
 5   Guo Wengui in his home in New York City.             5         a legal conclusion.
 6        Q      Didn't some of the negotiations          6         Q     That was your understanding?
 7   take place in Ms. Wallop's home in Virginia?         7         A     I withdraw my legal conclusion.
 8        A      To my understanding, yes.                8         Q     I'm not asking you -- you're a
 9        Q      And the contract was signed in           9   business person, right?
10   Ms. Wallop's home in Virginia, correct?             10         A     Yes.
11        A      She signed it there with Yvette         11         Q     I'm just asking you for your
12   Wang.                                               12   understanding of the parties' terms. You don't
13        Q      Strategic Vision signed the             13   have to have a JD to do that.
14   contract in Virginia?                               14              So your understanding was that
15        A      With Yvette Wang in Virginia,           15   the deposit would be credited on a pro rata
16   yes.                                                16   basis to the end of the contract, correct?
17        Q      Right above the signature page          17              MR. GREIM: I just object once
18   there is a subheading called duration, do you       18         again because this is for Strategic
19   see that?                                           19         Vision's vision's understanding and not
20        A      Yes.                                    20         Mr. Waller's.
21        Q      In the last sentence of that            21         Q     Yeah, I'm asking for your
22   paragraph says, "Either party may terminate the     22   understanding.
23   contract with 30 days written notice."              23              You've no reason to disagree
24              Do you see that?                         24   with what I just said, correct?
25        A      Yes.                                    25         A     I agree it says the deposit will
                                               Page 91                                                 Page 93
 1                 MICHAEL WALLER                         1                MICHAEL WALLER
 2         Q     That was your understanding of           2   be credited on a prorated basis to the final
 3   the terms of the agreement, correct?                 3   one, one-third month's of the contract.
 4         A     Yes.                                     4         Q     And you understood that the
 5         Q     And there didn't need to be              5   Strategic Vision understood that the $1 million
 6   cause to terminate, there didn't need to be a        6   was a downpayment, not a signing fee, correct?
 7   reason to terminate, correct?                        7         A     No, it was a deposit.
 8         A     Yes; correct.                            8         Q     So you did understand that it
 9         Q     Thank you.                               9   was a downpayment, not a signing fee?
10              And the contract was terminated          10         A     Correct.
11   by Eastern Profit on or about February 23, is       11              MR. GREIM: Objection, vague.
12   that correct?                                       12         A     In our negotiations with Mr. Guo
13         A     To my recollection, yes.                13   on this contract, he did not like the idea of a
14         Q     I'm still looking on page 5 of          14   a signing bonus or a deposit, so we settled
15   the agreement here, the parties agreed that --      15   on -- pardon me, he didn't like the idea of a
16   it says, "The client will pay the contractor a      16   signing bonus or an advance, so he chose to
17   deposit of U.S. $1 million."                        17   call it a deposit, so we called it a deposit,
18              Do you see that?                         18   too.
19         A     Yes.                                    19         Q     But you agree that it's not a
20         Q     And a deposit, in fact, was             20   signing fee?
21   paid, correct?                                      21         A     Correct.
22         A     By ACA Capital, yes.                    22         Q     And you just testified, and I
23         Q     And the parties -- with respect         23   think we saw, maybe we didn't yet, but the $1
24   to the deposit, the parties agreed that the         24   million deposit came in through ACA Capital,
25   deposit would be credited on a prorated basis       25   correct?
                                                                                          24 (Pages 90 - 93)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                     516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 15 of 25


                                                Page 94                                                   Page 96
 1                MICHAEL WALLER                           1                MICHAEL WALLER
 2         A     Yes.                                      2        Q     But that never got memorialized
 3         Q     And Strategic Vision did not              3   in the written contract, correct?
 4   return any portion of that deposit to ACA             4        A     Correct.
 5   Capital, did it?                                      5        Q     Just generally speaking, from a
 6         A     Correct. No, it did not.                  6   business perspective of Strategic Vision, what
 7         Q     Turn, if you would again, you             7   was -- what services was Strategic Vision
 8   might still be there, page 5 of the research          8   agreeing to provide to Eastern Profit under the
 9   agreement.                                            9   agreement?
10             Sort of in the middle of the               10             MR. GREIM: Objection, vague.
11   page there is a paragraph that starts with the       11             And one thing I'll say is this is
12   word subsequent, do you see that?                    12        all material that was in the original
13         A     Yes.                                     13        petition -- sorry, claim and counterclaim,
14         Q     Then so there is a sentence that         14        it was already covered in the 30(b)(6) of
15   starts with the word I will just read it all,        15        Strategic Vision.
16   "subsequent payments will be made to the same        16             So none of this about the
17   account unless mutually agreed otherwise in          17        statements of the services to be provided
18   writing."                                            18        is new, and that's what we are limiting
19             Do you see that?                           19        today to.
20         A     Yes.                                     20             MS. CLINE: The notice does call
21         Q     Then it says, "It is understood          21        for documents that were newly produced,
22   that the client may direct other entities to         22        including a giant stack of handwritten
23   pay the contractor and that such payments will       23        notes by Mr. Waller regarding the
24   be deemed satisfactory."                             24        negotiations of the contract.
25             Do you see that?                           25             So I'm entitled to ask him his
                                                Page 95                                                   Page 97
 1                 MICHAEL WALLER                          1                 MICHAEL WALLER
 2         A     Yes.                                      2         understanding of the contract.
 3         Q     Are you aware of any prohibition          3              If they are inconsistent with his
 4   in the contract that prohibited Eastern Profit        4         notes, then I will impeach him.
 5   from making payments from entities other than         5              MR. GREIM: Fair enough. I agree
 6   Eastern Profit?                                       6         with that.
 7         A     It was explicit that they would           7              MS. CLINE: Would you read back
 8   be all entities controlled by Guo Wengui, that        8         the last question and answer.
 9   it was his money, and that he would -- he may         9              (The portion of the record
10   use various vehicles to conceal from the             10         requested was read back by the reporter.)
11   Chinese government the fact that he was making       11         Q     Can you answer that question?
12   these payments.                                      12         A     In summary, the agreements were
13         Q     And there was no prohibition             13   to dig up information on Chinese Communist
14   that --                                              14   Party members and their family members and
15             MS. CLINE: Strike that.                    15   their illegitimate children who would not
16         Q     The parties -- there was no              16   overtly be connected to them, who were running
17   prohibition in the contract preventing Eastern       17   or managing illegally gotten gains or money
18   Profit from making payment from an entity based      18   stolen by the CCP officials for their own self
19   in Hong Kong, was there?                             19   enrichment and any other kind of information
20         A     Let me review this.                      20   that would show their breaking Chinese law or
21             In our negotiations with him, it           21   Communist Party "morality," anything that would
22   was explicit that there would never be a             22   cause them to be shown to be breaking Chinese
23   payment straight from Hong Kong, because that        23   law, American law and by extension discrediting
24   would violate basic operational security             24   the party leadership.
25   compromising both Mr. Guo and all of us.             25         Q     And there were certain reports

                                                                                            25 (Pages 94 - 97)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                      516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 16 of 25


                                               Page 98                                                  Page 100
 1                MICHAEL WALLER                          1                MICHAEL WALLER
 2   or deliverables to be provided under the             2   not permit us to do that, so we did not deliver
 3   contract, correct?                                   3   them.
 4        A      Yes.                                     4        Q     If you turn the page and go to
 5        Q      And the deliverables would be            5   section B, it says, "Current tracking
 6   delivered by USB only, correct?                      6   research."
 7        A      Correct.                                 7             Do you see that?
 8        Q      Turn, if you would, to the first         8        A     Yes.
 9   page of Exhibit Han 11.                              9        Q     And it says, "Current tracking
10             I direct your attention to the            10   research shall consist of, but not will be
11   bottom of the page, paragraph A.                    11   limited to in depth and detailed reports on
12             There is a sub-bullet there that          12   movements of specified subjects by land, air
13   says, "Financial forensic historical research."     13   and sea."
14             Do you see that?                          14             Do you see that?
15        A      Yes.                                    15        A     Yes.
16        Q      And that was one of the types of        16        Q     Did Strategic Vision deliver any
17   deliverables to be provided, correct?               17   reports of that nature?
18        A      Yes.                                    18        A     Yes.
19        Q      And specifically if you go to           19        Q     Describe that?
20   the second line of that paragraph, it says,         20        A     We found movements of specific
21   "Research will consist of in-depth and detailed     21   subjects by land and air, private and
22   reports of existing and historical business and     22   commercial, addresses and lodging, means of
23   financial transactions."                            23   transportation, geolocation, and Mr. Guo
24             Do you see that?                          24   refused to accept that information.
25        A      Yes.                                    25        Q     Did you attempt to provide that
                                               Page 99                                                  Page 101
 1                MICHAEL WALLER                          1                MICHAEL WALLER
 2        Q     Did Strategic Vision ever                 2   information to Mr. Guo?
 3   produce such a deliverable?                          3         A    Yes.
 4        A     Mr. Guo did not give us time.             4         Q    By what means?
 5        Q     But just -- can you just answer           5         A    By -- through Lianchao Han in
 6   my question so the record is clear.                  6   February, the first or second week of February,
 7             Did Strategic Vision ever                  7   2018.
 8   produce such a deliverable?                          8         Q    Tell me about that.
 9        A     Mr. Guo made it impossible for            9         A    This was work we had found
10   us to deliver that kind of material.                10   through Team 2.
11        Q     So Strategic Vision did not              11         Q    Team 2 is the ASOG team?
12   deliver that material, correct?                     12         A    Yes.
13        A     I already said my answer.                13         Q    And what was the deliverable
14        Q     I need an answer to the question         14   that --
15   I understand.                                       15             MS. CLINE: Well, strike that.
16        A     I answered your question.                16         Q    Tell me about what Team 2 found?
17        Q     I understand that you have               17         A    Well, first of all we had a
18   another argument, but I need an answer to the       18   problem because there were questions about
19   question.                                           19   whether the research methodology was legal.
20             Did Strategic Vision ever                 20             We sought Mr. Guo's guidance on
21   provide the in-depth and detailed reports of        21   that and he refused to give that guidance, so
22   existing and historical business and financial      22   we could not produce the data for him that had
23   transactions mentioned in the last paragraph of     23   been retrieved.
24   page 1?                                             24             We could not provide him with
25        A     I will say again, Mr. Guo did            25   the data that had been retrieved because we
                                                                                          26 (Pages 98 - 101)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                      516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 17 of 25


                                                Page 102                                                  Page 104
 1                MICHAEL WALLER                            1                 MICHAEL WALLER
 2   were concerned about the legality of the way in        2         Q     And Strategic Vision subpoenaed
 3   which it was collected.                                3   ASOG in this case, right?
 4        Q     Did Strategic Vision then                   4         A     Yes.
 5   receive from Team 2 a deliverable on a USB?            5         Q     And is there anything of the
 6        A     No, we received the deliverable             6   sort of what you're describing produced by ASOG
 7   on paper in their offices. They refused to             7   in this case?
 8   provide all of the data because of their               8              MR. GREIM: Hold on, hold on.
 9   concerns about legality, but they gave us a            9         Actually Eastern Profit subpoenaed ASOG,
10   summary of it.                                        10         Strategic Vision subpoenaed the person
11             We went back to Mr. Guo through             11         named in ASOG's response to your client.
12   Lianchao Han for guidance saying we found             12         Q     Okay, so Strategic Vision
13   information but we have hit an impasse, can you       13   subpoenaed Adam Kraft?
14   give us guidance on what to do?                       14              MR. GREIM: That's right.
15             He refused to provide that                  15         Q     Is that your understanding?
16   guidance.                                             16         A     I stand corrected from my
17        Q     The -- so, ASOG gave you written           17   previous statement. Yes, that is my
18   documentation?                                        18   understanding.
19        A     He showed us.                              19         Q     And did Mr. Kraft produce any
20        Q     What did they show you?                    20   documents in response to the subpoena, to your
21        A     It was a stack of about half an            21   knowledge?
22   inch thick or more, maybe three-quarters of an        22         A     I don't know.
23   inch thick of their actual documentation              23              MR. GREIM: I will take this one
24   concerning flights from Shanghai to Los Angeles       24         just to be clear; he did not.
25   International Airport on private planes with          25              MS. CLINE: Let's mark this one
                                                Page 103                                                  Page 105
 1                 MICHAEL WALLER                     1                       MICHAEL WALLER
 2   the tail numbers that went to a private hangar   2               as the next up, please.
 3   where U.S. Customs had no inspectors.            3                    (The above described document was
 4              It had an airport in Wisconsin        4               marked Exhibit SV 105 for identification
 5   where these planes would be parked.              5               as of this date.)
 6              It had names of individuals           6               Q     Have you seen Exhibit number 105
 7   doing transit on those and other aircraft,       7         before?
 8   these were private flights.                      8               A     Yes.
 9              It had -- let me see, back on         9               Q     What is it?
10   this tracking research, it had significant      10               A     This is an invoice from Allied
11   contacts of the subjects involved.              11         Special Operations Group, ASOG, from March 2018
12              So it was a perfect set of           12         for the work that we just discussed.
13   datapoints through which to begin a serious     13               Q     Originally they were set to
14   deep dive, but we asked Mr. Guo for guidance 14            invoice Strategic Vision over $100,000,
15   because we -- he refused to provide that        15         correct?
16   guidance, that's why we did not provide him the 16               A     Correct.
17   data.                                           17               Q     And then ultimately they only
18         Q      So, Strategic Vision -- sorry,     18         invoiced Strategic Vision $5,400,
19   ASOG showed you this information in hard copy 19           approximately?
20   form?                                           20               A     Yes.
21         A      Yes.                               21               Q     You see on the page 2 of the
22         Q      And you didn't receive a           22         invoice there is an asterisk at the top next to
23   photocopy of that information?                  23         the words termination credit, do you see that?
24         A      No, they refused to provide it;    24               A     Yes.
25   because of questions of legality.               25               Q     It says see note below?

                                                                                          27 (Pages 102 - 105)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                      516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 18 of 25


                                            Page 106                                                  Page 108
 1                 MICHAEL WALLER                       1                MICHAEL WALLER
 2         A     Yes.                                   2         A    Yes.
 3         Q     Then at the bottom -- well, the        3         Q    Do you know what that means?
 4   last text on the page there is a bullet that       4         A    Yes.
 5   says "termination credit," do you see that?        5         Q    Can you explain it?
 6         A     Yes.                                   6         A    Yes. They wanted to know who we
 7         Q     It says, "Client advised all           7   were seeking this information for, and we
 8   targets are RP by NCS."                            8   wouldn't tell them in order to protect our
 9              Do you see that?                        9   agreement with Mr. Guo, and they immediately
10         A     Yes.                                  10   suspected that it was Mr. Guo because of how
11         Q     What does that mean?                  11   those names could be found open source linked
12         A     This was the reason why they,         12   to his.
13   ASOG, did not provide us physical copies of the   13             And we wouldn't acknowledge that
14   data, because of questions of legality.           14   either, and then they suspected that this may
15              The targets that Mrs. Wang gave        15   be a China's foreign counterintelligence
16   us on behalf of Mr. Guo were -- which we          16   operation and that we were being used for those
17   provided to ASOG, were designated as RP or        17   purposes to assist the Chinese Secret Service
18   records protected.                                18   in finding information on that selective list
19              And what ASOG told us is that RP       19   of people, meaning what did the U.S. Government
20   stands for -- as a designation for foreign        20   know or what was the status of the U.S.
21   nationals whose files are protected by federal    21   criminal investigation of them.
22   authorities either because they are subject of    22         Q    Can you just describe what you
23   national security investigation,                  23   mean by open source linked?
24   counterterrorism investigation, criminal          24         A    So, you go through social media
25   investigation, or they may be subject to it, or   25   or any online media that's open source and you
                                            Page 107                                                  Page 109
 1                 MICHAEL WALLER                       1                 MICHAEL WALLER
 2   conversely they may be collaborating with U.S.     2   collect that on a very large scale, aggregate
 3   authorities.                                       3   it, then do your link analysis to find out what
 4             So they want to keep those               4   some of the common names are.
 5   records private so that nobody finds out about     5              And Guo had apparently denounced
 6   any of this until the government deems             6   a lot of these people in his videos or in his
 7   necessary.                                         7   public statements, and they -- leading these
 8             It was because of ASOG                   8   analysts here immediately to assume that our
 9   discovering this RP designation that it was        9   client was Guo.
10   unable to provide us with the data that it        10         Q     Does open source mean public?
11   provided.                                         11         A     Yes.
12         Q     And do you know, did they tell        12         Q     How did ASOG deliver this
13   you what NCS means?                               13   invoice that's Exhibit 105 to Strategic Vision?
14         A     If I recall correctly it's            14         A     I don't remember if it was by
15   National Counterterrorism Service but I am not    15   hand or by e-mail, but -- I know it was by
16   sure.                                             16   e-mail, but I don't know if it was both.
17         Q     Did they provide a statutory          17         Q     The documents that they showed
18   site about this restricted persons concept?       18   you, that was in Texas?
19         A     No.                                   19         A     Yes.
20         Q     Had you ever heard it before?         20         Q     And who was present for that
21         A     No.                                   21   meeting?
22         Q     The next line says, "ASOG             22         A     That was Adam Kraft who was the
23   requests explanation by client. No explanation    23   CEO, that was the CFO, Russ, last name began
24   provided."                                        24   with R, I will remember it, and then the COO I
25             Do you see that?                        25   will recall his name, it's -- if I see their
                                                                                      28 (Pages 106 - 109)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                     516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 19 of 25


                                              Page 110                                                 Page 112
 1                MICHAEL WALLER                          1                 MICHAEL WALLER
 2   website I can tell you who the names were.           2   said I don't care if it's legal, just get it.
 3             And then there were three                  3              MS. CLINE: Move to strike.
 4   analysts who I only knew by their first names.       4         A     That is a completion of my
 5         Q    Was anyone there on behalf of             5   answer. I ask that my comments be retained for
 6   Strategic Vision other than yourself?                6   the record.
 7         A    Yes, French Wallop was there.             7         Q     If you drop down to paragraph C
 8         Q    Was anyone else present other             8   on page 2 of the agreement, social media
 9   than the three individuals you described?            9   research, do you see that subtitle?
10         A    No.                                      10         A     Yes.
11         Q    And, I'm sorry, you may have             11         Q     It goes on to say, "Shall
12   said this and I just didn't remember, where in      12   consist of in-depth and detailed reports on the
13   Texas was the meeting?                              13   social media usage and networks of specified
14         A    Addison, Texas, it was right             14   subjects and public figures."
15   outside Dallas.                                     15              Do you see that?
16         Q    At their offices?                        16         A     Yes.
17         A    Yes.                                     17         Q     Did Strategic Vision ever
18         Q    Other than that -- so that               18   provide a deliverable that meets that
19   information never ended up on a USB drive that      19   description?
20   was in your possession, correct?                    20         A     Yes.
21         A    No.                                      21         Q     Tell me about that.
22         Q    And it certainly never made its          22         A     It first obviously is to
23   way to Eastern Profit, correct?                     23   research anything or anyone you need to do
24         A    Correct. We got into a big               24   basic research on it, so Team 1 did its own
25   argument with them about it, saying we were         25   initial research through open source or public
                                              Page 111                                                 Page 113
 1                 MICHAEL WALLER                         1                MICHAEL WALLER
 2   ready to pay for it, she should have told us         2   social media on certain of the targets on that
 3   this ahead of time, and this was causing             3   15 person list.
 4   problems for us and for the client, and they         4              That was their own basic work.
 5   said this, if we give it to you, it's going to       5   So the only report, in quotes, that we provided
 6   break federal law, so no.                            6   as a deliverable was showing how the research
 7              That's when we went back to               7   team was setting up its methodology to collect
 8   Mr. Guo for guidance through Lianchao Han about      8   this data, but we did not -- that was the
 9   what to do next.                                     9   extent of the report, it was just an initial
10         Q     When you say we and they,               10   status report after the first week.
11   meaning Strategic Vision got into an argument       11         Q     Okay.
12   with ASOG?                                          12         A     Or two.
13         A     Correct.                                13         Q     So there was a report on
14         Q     So, other than the stack of hard        14   methodology, correct?
15   copy papers that you described that you saw but     15         A     Yes, but keep in mind our
16   didn't receive from ASOG, did Strategic Vision      16   reports were not supposed to be analytical,
17   compile any other tracking research consistent      17   they were supposed to be simply raw data.
18   with paragraph B on page 2 of the agreement?        18              But we wanted to demonstrate to
19         A     No, that was our first crack at         19   the client the methodology that was being used
20   the tracking research.                              20   so that the client would understand how the
21         Q     And then -- just bear with me.          21   work was being done.
22         A     I might also add that it was a          22         Q     Okay, but was there a
23   problem on the legality side because while          23   deliverable provided that detailed the social
24   Lianchao Han was scrupulous about obeying U.S.      24   media usage and networks of the subjects?
25   law, Yvette Wang was not, and she even once         25         A     No, only the methodology
                                                                                       29 (Pages 110 - 113)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                     516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 20 of 25


                                                Page 114                                                 Page 116
 1                 MICHAEL WALLER                           1                  MICHAEL WALLER
 2   deliverable that I just mentioned.                     2         Q      And the second USB that was all
 3         Q     Just to close the loop, that               3   code, does that relate to any of those three
 4   methodology report was delivered how and when          4   subject matter areas?
 5   and to whom?                                           5         A      It related to all three.
 6         A     It was delivered to Yvette Wang            6              Let me say it potentially
 7   by USB port and I was told, "This is all shit,         7   related to all three.
 8   it's worthless. Don't bother with this."               8         Q      What do you mean by potentially?
 9         Q     And was this the delivery on               9         A      It was still encrypted code and
10   January of 26th?                                      10   Ms. Wang and Mr. Guo were insistent that we
11         A     It was said on two occasion.              11   deliver it regardless.
12         Q     The delivery of the methodology           12              I said it hasn't been decrypted
13   report with respect to social media research,         13   yet, and they essentially said we don't care,
14   when was that made?                                   14   we want it anyway.
15         A     It was either January 26th, I             15              We said it won't be of any use
16   think it was -- I think it was January 26th.          16   to you until it's decrypted. So I went and
17         Q     Was there more than one report            17   retrieved it anyway for them.
18   on social media methodology?                          18         Q      I am just going to show you a
19         A     No, but I don't remember if it            19   document, I'm not going to mark it yet because
20   was on -- if it was delivered on that day or at       20   I think I know what the answer to this question
21   a nearby day, I just want to be careful about         21   is going to be.
22   the date.                                             22              Do you see this document, it has
23         Q     And, in total, how many USB               23   a color code key at the top of it?
24   drives did Strategic Vision deliver to Eastern        24         A      Yes.
25   Profit?                                               25         Q      What's the Bates label on the
                                                Page 115                                                 Page 117
 1                  MICHAEL WALLER                          1                MICHAEL WALLER
 2         A      Either two or three to Yvette             2   bottom of the page?
 3   Wang. I think it was two, but it might have            3         A     SVUS 001939.
 4   been three.                                            4         Q     That's Ms. Wallop's document, is
 5         Q      So, one would be the social               5   that correct?
 6   media research methodology report you just             6         A     Yes.
 7   mentioned, correct?                                    7         Q     You are not here to testify
 8         A      Yes.                                      8   about that?
 9         Q      And what was the nature of the            9         A     Correct.
10   other USB deliverable?                                10         Q     So turn back, if you would, to
11         A      It was raw code.                         11   the Strategic Vision's counterclaim.
12         Q      When was that delivery made?             12              And specifically page 31
13         A      On or about the 30th of January          13   paragraph 36?
14   2018.                                                 14         A     Yes.
15         Q      And did the raw code relate              15         Q     All right, let's start with the
16   to --                                                 16   first sentence, says, "Strategic Vision's team
17               MS. CLINE: Sorry, let me strike           17   working in other countries also found troubling
18         that.                                           18   breaches of security by Eastern Profit and Guo
19         Q      Turn back to page 1 of the               19   that frustrated and prevented Strategic
20   contract, if you would.                               20   Vision's performance."
21               You see that there are the three          21              Do you see that?
22   indented bullets, financial, forensic                 22         A     Yes.
23   historical research, current tracking research        23         Q     Which team is Strategic Vision
24   and social media research; do you see that?           24   referring to there?
25         A      Yes.                                     25         A     Team 1.
                                                                                         30 (Pages 114 - 117)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                     516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 21 of 25


                                              Page 122                                                   Page 124
 1                 MICHAEL WALLER                         1                 MICHAEL WALLER
 2         A      These are my handwritten notes,         2   underlined follow-up 1/25.
 3   the first page was from the first time we met        3              This is notes from a meeting
 4   Guo when I did not use a notebook, most if not       4   with team leader one, Team 1 leader and about a
 5   all of the remainder were from my notebooks.         5   little below, halfway down the capital letter
 6         Q      Just meaning page 1 was sort of         6   says security flaws.
 7   a looseleaf?                                         7              So we were told Guo and Yvette
 8         A      Yes, it was the back of a page          8   Wang both said these slides were extremely
 9   of something else.                                   9   secret, never to reveal anything.
10         Q      Okay, and then the rest of             10              Team 1 found the exact slide of
11   Exhibit 106 is a bound notebook?                    11   number one already online on something that
12         A      Yes, I believe they were from          12   Guo's network of people had already posted in
13   two notebooks.                                      13   public.
14              No, this is just one.                    14          Q    So just when you say the exact
15         Q      What is your note taking               15   slide of number 1, you are referring to one
16   practice, generally speaking?                       16   page in a hard copy document that Eastern
17         A      In some meetings I don't take          17   Profit provided to Strategic Vision?
18   notes at all, because people won't be as open       18          A    In a -- one page in an
19   or they don't want them taken, or you just want     19   electronic document that Eastern Profit
20   to keep things confidential.                        20   provided to Strategic Vision.
21              In these types of meetings I             21          Q    Okay.
22   take notes which is a combination of what's         22          A    Okay, that was slide number one.
23   being said, what -- so it's not quite minutes,      23              "Information on number 2 on the
24   but it's virtually minutes of the meeting, to       24   confidential slide was found on the same
25   memorialize what was said at the meeting.           25   website as they found information on number 1."
                                              Page 123                                                   Page 125
 1                MICHAEL WALLER                          1              MICHAEL WALLER
 2             It also has brainstorming in               2            So there was a breach somewhere
 3   there and then own ideas that I develop or           3   there.
 4   notes that I make to myself about later              4             And then it says "Team," meaning
 5   follow-up.                                           5   Team 1, "knows that others are doing searches."
 6             So it's -- you won't see a                 6   This was searches on the exact same people at
 7   consistent method to all the notes.                  7   the exact same time.
 8        Q      So I think you referred a moment         8             He said, "Big risk of getting
 9   ago to notes that you took when you're meeting       9   caught," which means the team felt that even
10   with Team 1, is that correct?                       10   though they had taken all the measures they
11        A      The Team 1 leader.                      11   had, this was going to compromise them.
12             No, no, I said it's reflected in          12             "Team hesitated because they
13   my notes what Team 1 had said, but I didn't         13   found other" word illegible "into e-mails and
14   take notes. I don't recall that I took notes        14   accounts and they feared getting caught
15   with Team 1 leader.                                 15   therefore need more security or risk lock down.
16             We will probably explore that as          16             "And we can screw it up for the
17   you question me.                                    17   other team," meaning another team that we would
18        Q      And I'll ask you to do a little         18   either hire or Guo had said he had three or
19   work here, could you find the notes to which        19   four other teams, so we told them to be
20   you were just referring in this packet?             20   cautious because we didn't want Team 1 to be
21        A      Okay, there is another set of           21   compromising anything that Guo might have had
22   notes that I provided in discovery that I don't     22   with any other teams that he might have hired.
23   see here, so if -- there is an off chance it        23             He never told us if he actually
24   could be in there.                                  24   did hire them.
25             Okay. Page 1788, it's                     25             So the same slide, "raises

                                                                                         32 (Pages 122 - 125)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                      516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 22 of 25


                                                Page 126                                                Page 128
 1                 MICHAEL WALLER                           1                 MICHAEL WALLER
 2   alarms," so after "they", Team 1, "came to us          2         A     Yes.
 3   for guidance," and we go to M, which is Miles          3         Q     What does called mean?
 4   Kwok or Wengui, "for guidance to provide it            4         A     That means the client had called
 5   back," so they were requesting guidance on             5   for a status report. It doesn't mean telephone
 6   that.                                                  6   call.
 7         Q     I was confused by your                     7         Q     So meaning Eastern Profit had
 8   testimony, did Mr. Guo ever represent to               8   called you?
 9   Strategic Vision that he had hired other teams         9         A     No, Mr. Guo had contacted us
10   to do similar research?                               10   through Yvette Wang.
11         A     He said he had in the past, but           11         Q     Called for, meaning requested?
12   he said he had three or four other teams,             12         A     Yes. Ms. Wang contacted us to
13   meaning at his disposal, but he didn't say one        13   get the latest status report.
14   way or another whether he had hired them at the       14         Q     And what do you mean by all 30
15   same time.                                            15   pieces?
16         Q     So the only basis for the                 16         A     I would presume that meant a
17   allegation that there were other teams actively       17   reference to the fish. So it's 30 in the
18   researching the same targets is what you              18   contract.
19   learned from Team 1, isn't that correct?              19         Q     Please turn to the next page, if
20         A     Yes, so these were the people             20   you would.
21   actually doing the work, and they found someone       21         A     By the way, right below that it
22   else out there is searching in the same               22   says, "We can't do a hard start each month."
23   territory we were and we fear a security              23              That referred to the -- what
24   breach.                                               24   amounted to tortious interference of stopping
25             I believe I have other notes on             25   Team 1 by having the leader travel abroad and
                                                Page 127                                                Page 129
 1                  MICHAEL WALLER                          1                MICHAEL WALLER
 2   the other notebook which is not in this                2   then having me travel abroad to meet every few
 3   exhibit.                                               3   days to exchange whatever partial data that
 4         Q      While we are on that page, there          4   they were able to recover.
 5   is, sort of talking about page 1788, there is a        5              So this was impeding their
 6   list of cities sort of on the right margin,            6   efforts.
 7   what do those represent?                               7         Q     So what were the terms of the
 8         A      Those are the codes where we              8   contract between you and Team 1?
 9   would say let's meet at a certain place,               9         A     Strategic Vision and Team 1?
10   because Mr. Guo insisted that all of the              10         Q     Sorry, Strategic Vision and Team
11   exchanges of information be done in person by         11   1.
12   USB drive and not online.                             12         A     That the contract was to do the
13               So, I would send a text, see you          13   deep dive research on -- for the first month on
14   at 17, with I would mean see you in Zurich, so        14   all 15 of the -- all the main 15 names listed
15   that was our code key.                                15   on that 89 page document and then from that
16         Q      But this particular conversation         16   point on ten more names or ten names every
17   that was on January 25th was it -- was by             17   month, not 15.
18   phone?                                                18         Q     But what did the -- we saw an
19         A      No, it was in person.                    19   invoice for $200,000 earlier, do you recall
20         Q      You see right under your                 20   that?
21   follow-up 1/25 there is an asterisk, do you see       21         A     Yes.
22   that?                                                 22         Q     And what was supposed to have
23         A      Um-hum.                                  23   been accomplished for that $200,000?
24         Q      It says, "Called for a status            24         A     So that was the setup for the --
25   report on all 30 pieces?"                             25   because we did not have, nor did we ever
                                                                                         33 (Pages 126 - 129)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                    516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 23 of 25


                                             Page 130                                                  Page 132
 1                MICHAEL WALLER                         1                 MICHAEL WALLER
 2   present the notion that we had an existing          2   the names were either misspelled and sent the
 3   office or set of offices for this, we would do      3   researchers in the wrong direction, or they
 4   all our work setting out fresh teams, so there      4   might not have been real names of real people
 5   is no continuity, and it avoids detection, so       5   in the first place.
 6   we want to keep security for our clients.           6              So you have to sift all that out
 7             In this case we would set up a            7   in the beginning and then narrow down what does
 8   new team abroad, and that team needed new           8   the client want, that's why the whole thing
 9   computer equipment, so you want to make sure        9   always required client guidance.
10   there is no electronic ability to trace            10        Q      And did Strategic Vision give
11   anything that's being done, so you are buying      11   Team 1 any guidance regarding financial,
12   devices in cash in third countries to be           12   forensic historical research, current tracking
13   brought to another country where the team is       13   research or social media research?
14   set up.                                            14        A      Yes.
15             So it's all those start up               15        Q      Tell us about that, what kind of
16   costs, related security costs, and then the        16   guidance did Strategic Vision give Team 1?
17   team members themselves.                           17        A      So first the team has to
18         Q     Did you -- did Strategic               18   familiarize themselves with the subject matter,
19   Vision --                                          19   that meant for them to go through all open
20             MS. CLINE: So strike that.               20   source material so they could learn everything
21         Q     When we looked at the research         21   they could so they would know where to look and
22   agreement between Eastern Profit and Strategic     22   where not to look; that's standard for any
23   Vision there was a concept of deliverables,        23   research project.
24   right?                                             24              And then they would go for what
25         A     Yes.                                   25   was easiest to retrieve, figure out what's
                                             Page 131                                                  Page 133
 1                 MICHAEL WALLER                        1                 MICHAEL WALLER
 2         Q      When Strategic Vision turned           2   easiest to get and then bring that data back,
 3   around and contracted with Team 1, did it           3   and that's going to be mainly open source
 4   import any concept of deliverables into the         4   material.
 5   contract between Team 1 and Strategic Vision?       5              And then to go into the more
 6         A      Simply give us the raw data that       6   difficult parts, but first you have to
 7   you have when requested.                            7   establish what you can find, the most easiest
 8         Q      Did you provide Team 1 with a          8   way, and then go for the tougher stuff later.
 9   copy of the Eastern Profit research agreement?      9              But it's an iterative process
10         A      No.                                   10   and you are constantly going back to the client
11         Q      How did Team 1 know what the          11   for guidance.
12   subject matters were, what the deliverable         12              And it takes a while to start
13   format was supposed to be?                         13   up.
14              How did they know those things?         14              Did the pricing that Strategic
15         A      We just provided Team 1 with the      15   Vision established with Team 1, was it related
16   list.                                              16   in any way to the pricing in the contract
17              That's all the client requested,        17   between Eastern Profit and Strategic Vision?
18   he just said find out everything you can on        18         A     It was a flat rate pricing for
19   this list of 15 names.                             19   Team 1.
20              The problem, of course, was             20         Q     But was that flat rate in any
21   there is so much data to find and how do you       21   way tied to the Eastern Profit contract?
22   narrow it down?                                    22              MR. GREIM: Objection, vague.
23              And some of the data is either          23         A     I don't know what you mean by
24   security or illegal to obtain, and some of it      24   tied.
25   doesn't exist, and as Team 1 found out, two of     25         Q     How did you come up with a flat
                                                                                        34 (Pages 130 - 133)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                      516-608-2400
  Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 24 of 25


                                            Page 142                                                  Page 144
 1                 MICHAEL WALLER                     1                  MICHAEL WALLER
 2         Q      And then drop down to the next      2           Q     Guo told you personally?
 3   sentence, it says, "The MSS has a role not only 3            A     Yes, because I was interested
 4   in repressing domestic political dissent, but    4     in -- I had commented to him how I had worked
 5   also in monitoring and suppressing activities    5     on the Soviet side of things and saw how Soviet
 6   overseas that are deemed to be subversive of     6     entrepreneurs made their money through the KGB,
 7   the Chinese Communist Party."                    7     and he said yeah, he said -- and then he
 8              Do you see that?                      8     described how he built the Penghzhou Plaza
 9         A      Yes.                                9     Hotel and how he blackmailed the vice mayor
10         Q      What is the basis of Strategic     10     of -- or extorted the vice mayor of Beijing by
11   Vision's allegations there?                     11     having surreptitious sex videos made of him in
12         A      That is from that same previous    12     order to advance a property acquisition that
13   source that I just told you, Guo telling Gertz, 13     Guo had wanted or to recover property that the
14   but it's also through my own work.              14     Party had taken away from him.
15              I got my doctorate in studying       15           Q     Just move to the last sentence
16   communist secret police systems and studied the 16     of paragraph 54, "Guo was able to use his
17   Soviet system, of which the Chinese system is a 17     connection with Ma and the MSS against Guo's
18   Sinofide copy, so I understand through my own 18       business arrivals in Cline?"
19   professional work on how precisely how these 19              A     Yes.
20   systems work and also how fortunes are made by 20            Q     "While the MSS was able to use
21   people who get under the wing of certain of     21     Guo's business empire against its own targets
22   their officials.                                22     in China?"
23              The MSS learned a lot from the       23           A     Yes.
24   KGB.                                            24           Q     Same question, what's the basis
25         Q      Drop down to paragraph 54, first   25     for that allegation.
                                            Page 143                                                  Page 145
 1                 MICHAEL WALLER                       1                 MICHAEL WALLER
 2   sentence, "On information and belief 'Guo was a    2         A     Same answer, Guo told Bill Gertz
 3   long time employee of Vice Minister Ma Jian.'"     3   who reported on it and Guo told me in at least
 4              Do you see that?                        4   two discussions and then it was out there in
 5         A     Yes.                                   5   other open source journalistic accounts.
 6         Q     First of all, do you know why          6         Q     So, did you have nonpublic
 7   Strategic Vision has that part of that sentence    7   conversations with Mr. Gertz regarding Mr. Guo?
 8   in quotes there?                                   8         A     Only in the beginning when he
 9         A     If it was in quotes it would           9   arranged for us to -- arranged for Strategic
10   have been quoted from a public source.            10   Vision to do work for Mr. Guo.
11         Q     Do you know what the public           11         Q     Okay, did any of your
12   source is you are relying on there?               12   conversations, private conversations with
13         A     Probably the footnote was pulled      13   Mr. Gertz form the basis for the allegations in
14   out, but I am surmising that it's also from       14   Strategic Vision's counterclaim?
15   that same July 2017 Gertz article based on the    15         A     No.
16   Guo interview.                                    16              Bill Gertz and I both understand
17         Q     Okay, next sentence, "On              17   that a lot of people can do really terrible
18   information and belief, Guo paid MSS officials    18   things, and then they see the light and then
19   and bought surveillance equipment for the MSS     19   they convert to the right cause.
20   in exchange for favors."                          20              As a dissident, for example, as
21              What is Strategic Vision's basis       21   an opponent of the Communist Party, and you can
22   for that allegation?                              22   forgive the guy and work with the guy because
23         A     Guo told that to Bill Gertz in        23   now you have a similar cause.
24   some of Gertz's writings and he told me           24              So he's using his contacts and
25   personally on November 21st, 2017.                25   methodology against the Chinese regime, so we

                                                                                      37 (Pages 142 - 145)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                     516-608-2400
     Case 1:18-cv-02185-LJL Document 281-13 Filed 04/27/20 Page 25 of 25


                                                         Page 186                                                          Page 188
 1                                                                   1
        CERTIFICATE                                                  2         DEPOSITION ERRATA SHEET
 2                                                                   3         Case Name: EASTERN v. STRATEGIC.
            I, the undersigned, a Certified                          4         Name of Witness: MICHAEL WALLER
 3     Shorthand Reporter of the State of New                        5         Date of Deposition: November 19,
       York, do hereby certify:                                      6         2019
 4          That the foregoing proceedings were                      7         Reason Codes: 1. To clarify the
       taken before me at the time and place
                                                                     8         record.
 5     herein set forth; that any witnesses in
                                                                     9         2. To conform to the facts.
       the foregoing proceedings, prior to
                                                                    10         3. To correct transcription errors.
 6     testifying, were duly sworn; that a record
                                                                    11 Page _____ Line ______ Reason ______
       of the proceedings was made by me using
 7     machine shorthand which was thereafter
                                                                       From _______________________ to _________________
       transcribed under my direction;                              12 Page _____ Line ______ Reason ______
 8          That the foregoing transcript is a                         From _______________________ to _________________
       true record of the testimony given.                          13 Page _____ Line ______ Reason ______
 9          Further, that if the foregoing                             From _______________________ to _________________
       pertains to the original transcript of a                     14 Page _____ Line ______ Reason ______
10     deposition in a federal case before                             From _______________________ to _________________
       completion of the proceedings, review of                     15 Page _____ Line ______ Reason ______
11     the transcript [x ] was [ ] was not                             From _______________________ to _________________
       requested.                                                   16 Page _____ Line ______ Reason ______
12                                                                     From _______________________ to _________________
            I further certify I am neither                          17 Page _____ Line ______ Reason
13     financially interested in the action nor a                      From _______________________ to _________________
       relative or employee of any attorney or                      18 Page _____ Line ______ Reason ______
14     party to this action.                                           From _______________________ to _________________
            IN WITNESS WHEREOF, I have this                         19 Page _____ Line ______ Reason ______
15     date subscribed my name.
                                                                       From _______________________ to _________________
16          Dated: 12/4/19
                                                                    20 Page _____ Line ______ Reason ______
17
                                                                       From _______________________ to _________________
18
19
                                                                    21 Page _____ Line ______ Reason ______
20                                                                     From _______________________ to _________________
          <%20932,Signature%>                                       22 Page _____ Line ______ Reason ______
21                                                                     From _______________________ to _________________
           Stephen J. Moore                                         23 Page _____ Line ______ Reason ______
22         RPR, CRR                                                    From _______________________ to _________________
23                                                                  24 Page _____ Line ______ Reason ______
24                                                                     From _______________________ to _________________
25                                                                  25

                                                         Page 187                                                          Page 189
                                                                     1
 1                                                                   2          DEPOSITION ERRATA SHEET
 2       DECLARATION UNDER PENALTY OF PERJURY                        3 Page _____ Line ______ Reason ______
                                                                       From _______________________ to _________________
 3          Case Name: EASTERN v. STRATEGIC                          4 Page _____ Line ______ Reason ______
 4          Date of Deposition: November 19,                           From _______________________ to _________________
                                                                     5 Page _____ Line ______ Reason ______
 5          2019                                                       From _______________________ to _________________
 6                                                                   6 Page _____ Line ______ Reason ______
                                                                       From _______________________ to _________________
 7            I, MICHAEL WALLER, hereby certify                      7 Page _____ Line ______ Reason ______
 8            Under penalty of perjury under the                       From _______________________ to _________________
                                                                     8 Page _____ Line ______ Reason ______
 9        laws of the State of New York that the                       From _______________________ to _________________
                                                                     9 Page _____ Line ______ Reason ______
10        foregoing is true and correct.                               From _______________________ to _________________
11            Executed this ______ day of                           10 Page _____ Line ______ Reason ______
                                                                       From _______________________ to _________________
12            __________________, 2019, at                          11 Page _____ Line ______ Reason ______
13             ____________________.                                   From _______________________ to _________________
                                                                    12 Page _____ Line ______ Reason ______
14                                                                     From _______________________ to _________________
15                                                                  13 Page _____ Line ______ Reason ______
                                                                       From _______________________ to _________________
16        _________________________________                         14 Page _____ Line ______ Reason ______
                                                                       From _______________________ to _________________
17                                                                  15 Page _____ Line ______ Reason ______
18               MICHAEL WALLER                                        From _______________________ to _________________
                                                                    16 Page _____ Line ______ Reason ______
19                                                                     From _______________________ to _________________
20                                                                  17          _________ Subject to the above
                                                                    18     changes, I certify that the transcript is
21                                                                  19     true and correct
22                                                                  20          __________ No changes have been
                                                                    21     made. I certify that the transcript is
23                                                                  22     true and correct.
24                                                                  23
                                                                    24     _____________________________________
25                                                                  25          MICHAEL WALLER

                                                                                                          48 (Pages 186 - 189)
                                                    Veritext Legal Solutions
212-267-6868                                          www.veritext.com                                             516-608-2400
